Exhibit 10.14.4
Execution Version
AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT
This Amendment No. 3 to Loan and Security Agreement, dated as of April 8th, 2020
(this “Amendment”), is entered into by and between Nexperia B.V., a private
limited liability company incorporated under the laws of the Netherlands, with
its registered office at Jonkerbosplein 52, 6534 AB Nijmegen, the Netherlands
(“Nexperia” or the “Lender”), and Transphorm Technology, Inc. (f/k/a Transphorm,
Inc.), a Delaware corporation (“Transphorm” or the “Borrower”), and amends that
certain Loan and Security Agreement, dated as of April 4, 2018, as previously
amended by Amendment No. 1 to Loan and Security Agreement dated March 21, 2019,
and by Amendment No. 2 to Loan and Security Agreement dated as of February 7th,
2020 (such Loan and Security Agreement as amended by Amendment No. 1 and
Amendment No. 2, collectively, the “Loan and Security Agreement”). Capitalized
terms used herein but not defined herein are used as defined in the Loan and
Security Agreement.
W I T N E S S E T H:
WHEREAS, Transphorm desires to request an extension of the Tranche A Maturity
Date and the Lender is willing to grant such extension;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
SECTION 1. AMENDMENT TO THE LOAN AND SECURITY AGREEMENT
The definition of Tranche A Maturity Date is hereby amended and restated in its
entirety as follows:
“Tranche A Maturity Date” means April 30, 2020.
SECTION 2. MISCELLANEOUS
2.1 Reference to and Effect on the Loan Documents.
(a) After giving effect to this Amendment, each reference in the Loan and
Security Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, and each reference in the other Loan Documents to the Loan
and Security Agreement (including, without limitation, by means of words like
“thereunder”, “thereof”, “therein” and words of like import), shall mean and be
a reference to the Loan and Security Agreement as amended by this Amendment.
(b) Except as expressly amended or waived, as applicable, hereby, all of the
terms and provisions of the Loan and Security Agreement and all other Loan
Documents are and shall remain in full force and effect and are hereby ratified
and confirmed.
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under the Loan and Security Agreement or any Loan Document,
or constitute a waiver or
1

--------------------------------------------------------------------------------



amendment of any other provision of the Loan and Security Agreement or any Loan
Document (as amended hereby) except as and to the extent expressly set forth
herein.
2.2 Choice of Law; Dispute Resolution; Severability of Provisions; Counterparts;
Electronic Execution of Documents; Captions; Construction of Agreement; Third
Parties.  The terms of Sections 11, 12.5, 12.7, 12.10, 12.11, 12.12 and 12.14 of
the Loan and Security Agreement with respect to Choice of Law, Dispute
Resolution, Severability of Provisions, Counterparts, Electronic Execution of
Documents, Captions, Construction of Agreement and Third Parties are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
2.3 Loan Document and Integration.   This Amendment shall constitute a Loan
Document, and together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.
[SIGNATURE PAGES FOLLOW]
2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.


TRANSPHORM TECHNOLOGY, INC., as the
Borrower
By:/s/ Cameron McAulayName:Cameron McAulayTitle:    Chief Financial Officer
NEXPERIA B.V., as the Leader
By:/s/ Charles SmitName:   Charles SmitTitle:     SVP & General Counsel

[Signature Page to Amendment No. 3 to Loan and Security Agreement]